Fourth Court of Appeals
                                San Antonio, Texas
                                       May 25, 2016

                                    No. 04-16-00142-CV

                                   Joseph GONZALEZ,
                                         Appellant

                                             v.

                                  BANDERA COUNTY,
                                      Appellee

                From the 198th Judicial District Court, Bandera County, Texas
                              Trial Court No. CV-14-0000236
                        Honorable M. Rex Emerson, Judge Presiding


                                      ORDER
       The Appellant’s Amended Emergency Motion for Extension to File Appellant’s Original
Brief has been GRANTED. The Appellant’s brief is due on June 1, 2016.



                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of May, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court